Citation Nr: 0023491	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-51 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
thyroid disability, currently evaluated as 30 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating decision of the RO.  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Furthermore, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

The veteran testified at a hearing at the RO in January 1997 
that he was continuing to receive treatment at the VA Medical 
Center in Philadelphia, Pennsylvania; however, the most 
recent VA outpatient note contained within the claims folder 
involves a report for treatment dated in April 1996.  Because 
the veteran's testimony indicates that all relevant VA 
medical records have not been associated with the claims 
folder, the veteran's claim must be remanded for further 
development.  

In addition, the Board finds that a contemporaneous 
examination in order to determine the current severity of the 
veteran's thyroid disability would materially assist in the 
adjudication of his claim.  

In this regard, the Board notes that the veteran's thyroid 
disability is currently evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7900 (1999) for hyperthyroidism; however, medical evidence in 
the claims folder appears to indicate that the disability 
could also be evaluated under the provisions of 38 C.F.R. § 
4.119, Diagnostic Code 7903, hypothyroidism.  In any event, 
the veteran has not been afforded an examination that 
contains findings referable to the criteria contained in 
Diagnostic Codes 7900 and 7903.  

The Board reminds the RO that the criteria for evaluating 
endocrine disorders such as the veteran's were changed, 
effective on June 6, 1996.  "[W]here the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Finally, it appears from the evidence of record that the 
veteran has been receiving disability benefits from the 
Social Security Administration (SSA).  A copy of any decision 
awarding benefits and copies of the medical evidence on which 
such decision was based should be obtained.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for complaints 
involving his thyroid disability since 
March 1995.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them 
with the claims folder.  

2.  The RO should take appropriate steps 
in order to obtain a copy of any decision 
granting the veteran SSA disability 
benefits and copies of the medical 
evidence on which the decision was based  

3.  The veteran should be afforded 
another VA examination in order to 
determine the current severity of the 
service-connected thyroid disability.  
All indicated testing should be conducted 
and the claims folder must be made 
available to the examiner for review.  
The examiner should report whether the 
veteran's thyroid disability is 
manifested by fatigability; constipation; 
mental sluggishness; muscular weakness; 
mental disturbance (including dementia, 
slowing of thought, or depression); 
weight gain or loss; cold intolerance; 
nervous system, cardiovascular, or 
gastrointestinal involvement; bradycardia 
(less than 60 beats per minute); 
sleepiness; tachycardia; tremor; 
increased pulse or blood pressure; 
emotional instability; or eye 
involvement.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
symptoms and clinical findings related to 
the veteran's thyroid disability in terms 
consistent with both the previous and the 
new rating criteria.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  After all indicated development has 
been completed satisfactorily, the RO 
should again review the veteran's claim.  
Due consideration should be given to all 
pertinent laws and regulations.  See VA 
O.G.C. Prec. Op. No 3-2000 (Apr. 10, 
2000).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




